PER CURIAM
Defendant was convicted of unauthorized use of a motor vehicle, ORS 164.135, and was sentenced to a dispositional departure sentence of six months’ imprisonment and ordered to pay a compensatory fine of $292. On appeal, he challenges the imposition of the departure sentence as well as the order to pay the fine. Defendant’s challenge to the departure sentence is not preserved, and we do not consider it. State v. Crain, 177 Or App 627, 33 P3d 1050 (2001) (declining to consider similar argument due to lack of preservation).1 Concerning the imposition of the compensatory fine of $292, the state concedes that the record in this case does not support a finding of a causal nexus between defendant’s crime and the damages suffered by the victim. The state’s concession is well-founded, and we accept it. See State v. Donahue, 165 Or App 143, 145, 995 P2d 1202 (2000) (“A compensatory fine may be awarded only if the trial court finds that the victim has suffered pecuniary loss as a result of the defendant’s criminal activities.”).
Compensatory fine vacated; remanded to trial court for resentencing; otherwise affirmed.

 See also State v. Dilts, 179 Or App 238, 39 P3d 276 (2002) (rejecting similar preserved claim on merits).